DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 8, 11 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2015/0333791).
Anderson discloses a half-duplex transceiver, comprising:
(1) regarding Claims 1, 7 and 15-18:
	an antenna (44 in Fig 2);
antenna-side transformer windings coupled to the antenna (42 in Fig 2); 
a low-noise amplifier (51, 56) coupled to the antenna by the antenna-side transformer windings;

amplifier-side transformer windings coupled to the power amplifier, the amplifier-side transformer windings magnetically coupled to the antennas side transformer winding (See Fig 2 and [0038]-[0041]);
a transmit-receive switch (50 in Fig 2) connected to a node between the antenna-side transformer windings and the low-noise amplifier, and to a ground node (See Fig 2), the transmit-receive switch configured to selectively conduct and connect the node to ground;
wherein the half-duplex transceiver is configured to operate in a transmit mode and a receive mode and wherein the transmit-receive switch is configured to conduct in the transmit mode and to not conduct in the receive mode ([0035], [0037], [0039]).
(2) regarding Claims 4 and 11:
wherein the transmit-receive switch comprises an n-type metal-oxide-semiconductor field-effect transistor (MOSFET) (See Fig 2).
	(3) regarding Claim 8:
wherein the transmit-receive switch is configured to not conduct in the receive mode ([0035], [0037], [0039]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2015/0333791) in view of Jin et al. (US 2016/0226552).
(1) regarding Claims 5 and 13:
	Anderson discloses all of the subject matter above.  However Anderson does not disclose the inductor.
	Jin, in the same field of endeavor, discloses:
	wherein the low-noise amplifier comprises an n-type metal-oxide-semiconductor field-effect transistor (MOSFET) and an inductor coupled to a gate of the n-type MOSFET and to the antenna-side transformer windings ([0098], [0103]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Jin into the system of Anderson in order to improve circuit functionality.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2015/0333791) in view of Jin et al. (US 2016/0226552) as applied to claims 5 and 13 above, and further in view of Dunworth et al. (US 2019/0081596).

	The combination of Anderson and Jin discloses all of the subject matter above.  However, the combination does not disclose the bias components.
	Dunworth, in the same field of endeavor, discloses:
	further comprising:
a bias voltage source; and a bias resistor coupled to the bias voltage source, the inductor, and the gate of the n-type MOSFET (Figure 5 and [0047]-[0049]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Dunworth into the system of the combination of Anderson and Jin in order to improve circuit functionality.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682.  The examiner can normally be reached on M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CRYSTAL L HAMMOND/           Primary Examiner, Art Unit 2844